Citation Nr: 0901585	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1974 to 
December 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has asserted that he has PTSD as a result of 
experiencing several traumatic events while on active duty.  
For the majority of his appeal, the veteran has asserted that 
his PTSD was the result of having witnessed a fellow sailor 
commit suicide by jumping overboard.  However, at a VA 
psychiatric examination in April 2008 the veteran raised the 
new allegation that he was sexually assaulted by a superior 
in the Navy.

In a June 2008 supplemental statement of the case the veteran 
was given a copy of 38 C.F.R. § 3.304(f)(3) which provides: 

If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but 
are not limited to: a request for a transfer to 
another military duty assignment; deterioration 
in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
post-traumatic stress disorder claim that is 
based on in-service personal assault without 
first advising the claimant that evidence from 
sources other than the veteran's service records 
or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a 
personal assault occurred.

The veteran has not submitted any additional evidence in 
response to being provided with the language of this 
regulation.

Nevertheless, in December 2008, the Court of Appeals for 
Veterans Claims (Court) held that in cases of alleged sexual 
assault the RO must first inform the claimant that he may 
submit alternative forms of evidence, that is, evidence other 
than service records, to corroborate his account of an in-
service assault, and suggest potential sources for such 
evidence.  Then, VA must assist him in the submission of 
alternative sources of evidence, by providing additional time 
for him to submit such evidence after receipt of the 
personal-assault letter and, where appropriate, by obtaining 
evidence on his behalf.  See Gallegos v. Peake, No. 05-2920, 
Slip Op. at 5 (U.S. Vet. App. December 31, 2008).

The Court also held that a statement of the case (SOC), even 
one that transcribes the text of 38 C.F.R. § 3.304(f), by its 
nature, cannot provide compliant notification, explaining 
that an SOC is a decisional document that provides 
notification to the veteran in the context of an adjudication 
of his claim; and, therefore, the timing of such a 
communication prevents it from plausibly being construed as a 
deliberate act of notification.  See Gallegos, Slip Op. at 8.  
The Court further held that the contents of an SOC are 
deficient if they do not explicitly advise the veteran that § 
3.304(f) had been amended during the course of his appeal, or 
if they do not inform him that he could submit new evidence 
pursuant to the changed provision.

While the Court issued Gallegos well after the last RO action 
in this case, Gallegos is clear in its mandate that specific 
notice be given in the case of alleged sexual assaults.  As 
such, the Board is required to remand this claim for 
additional notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter that:
*	includes the language of 38 C.F.R. 
§ 3.304(f), and 
*	informs him that VA will assist him in 
the submission of alternative sources 
of evidence, by providing additional 
time for him to submit such evidence 
after receipt of the personal-assault 
letter and, where appropriate, by 
obtaining evidence on his behalf.

2.  Once the development has been completed, 
the claim should be readjudicated.  If the 
benefit sought is not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




